Case 1:18-cv-06232-LAP Document 35 Filed 05/22/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DR. MUHAMMAD MIRZA and

 

    

 

ALLIED MEDICAL AND
DIAGNOSTIC SERVICES, LLC, Case No: 1:18-CV-06232-LAP
Plaintiffs, =
VS, + USDC SEM ¥

 
 
    

‘DOCUMENT
ELECTW: oe AE LY PRED
DATE FILED 2219,

LORI MEHRKENS, JULIE SPERBER.
and JOHN DOES #3-9 and 11,

 

Defendants.

a
om

 

 

Die Rees CONSENT JUDGMENT AND
PERMANENT INJUNCTION ORDER
AS TO DEFENDANT JULIE SPERBER ONLY

 

Plaintiffs Dr. Muhammad Mirza, MD, (“Dr. Mirza”) and Allied Medical and
Diagnostic Services, LLC, (“Allied Medical”, collectively with Dr. Mirza, “Plaintiffs”) by
their attorneys Lewis & Lin LLC, and Julie Sperber (“Sperber”) by her attorneys New York
Legal Assistance Group, stipulate and agree as follows:

1. On July 10, 2018, Plaintiffs filed a complaint for permanent injunction and.
other relief asserting claims for libel per se and trade libel; and tortious interference with
contractual relations (“Complaint”). On or about February 1, 2019, Plaintiffs filed a second
amended complaint asserting such claims against, inter alia, Sperber (the “Second Amended
Complaint’).

2. Plaintiffs and Sperber (collectively the “Parties”) wish to resolve this matter

and they hereby consent to an entry of judgment in the above-captioned case and entry of the

 
Case 1:18-cv-06232-LAP Document 35 Filed 05/22/19 Page 2 of 4

following Permanent Injunction Order against them.

3. The Court has subject-matter and personal jurisdiction over Sperber.

4, The Parties waive the entry of findings of fact and conclusions of law under
Rules 52 and 65 of the Federal Rules of Civil Procedure.

5. This Permanent Injunction Order will be entered under Federal Rule of Civil
Procedure 65 and will constitute the final judgment in this matter as the claims asserted in
Plaintiffs’ Second Amended Complaint. The Parties waive the right to appeal from this
judgment and will bear their respective costs, including any attorney’s fees or other expenses
of this litigation.

6. This Court should retain jurisdiction over this matter for the purpose of
implementing and enforcing this Permanent Injunction Order. If Sperber violates the
Permanent Injunction Order she may be subject to civil arid criminal sanctions for Contempt

of Court.

CONSENT JUDGMENT PERMANENT INJUNCTION ORDER
IT IS HEREBY ORDERED THAT Defendant Julie Sperber (“Sperber”) is
PERMANENTLY ENJOINED, effective ftom the date of entry of this Order, from directly
or indirectly making any statements about Allied Medical or its. services, techniques, or
methods, or those of its employees or officers (including Dr. Mirza), on the Internet, by social
media, in other published materials, orally, or by any other means, provided that she may
provide complete and accurate information when. required to do so by law. The provisions
in this paragraph will apply to all persons.acting at the direction of or in concert with Sperber.
IT IS FURTHER ORDERED that Sperber will remove from all Internet websites

and/or social media sites and services that she controls all materials referring to Allied

2

 

 
Case 1:18-cv-06232-LAP Document 35 Filed 05/22/19 Page 3 of 4

Medical, its employees or officers, including Dr. Mirza. In addition, Sperber will remove
from all Internet websites and/or social media sites and services that she controls any and all
stateménts directly or indirectly disparaging Allied Medical or its services, techniques, or
methods, or those of its eniployees or officers, including Dr. Mirza. This paragraph applies
specifically but is not limited to the Yelp post(s) referenced in the Second Amended
Complaint.

IT IS FURTHER ORDERED that Sperber, if asked directly to comment on Allied
Medical or its services, techniques, or methods, or those of its employees or officers
(including Dr. Mirza), shall respond, in sum and substance, “Due to a court order, I cannot
comment on Dr. Mirza.”

IT IS FURTHER ORDERED that in the event that any suit or action is instituted
under or in relation to this Permanent Injunction Order, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Permanent Injunction Order,
including without limitation, such reasonable fees and expenses of attormeys and accountants,
which shall include, without limitation, all fees, costs and expenses of appeals.

IT IS FURTHER ORDERED that Plaintiffs may engage in post-judgment
discovery to monitor compliance with this Permanent Injunction Order.

IT IS FURTHER ORDERED that judgment shall be entered in favor of Plaintiffs
on Plaintiffs’ Second Amended Complaint as to Julie Sperber only, and this Court shall retain
jurisdiction over the subject matter hereof and the parties hereto for the purposes of enforcing
this Consent Judgment and Permanent Injunction and any additional orders necessary and

appropriate to the public interest.

 

 
Case 1:18-cv-06232-LAP Document 35 Filed 05/22/19 Page 4 of 4

Iv IS FURTHER ORDERED that this Consent Judgment and Permanent
Injunction Order constitutes a final judgment pursuant to Fed. R. Civ. P. 54. Each party shall

bear its own costs and attorney’s fees incurred in connection with this case.

IT IS SO ORDERED.

This aR 4d of May, 2019.
~ luck, (odd,

Loretta A. Preska , U.S.D.J.

APPROVED AS TO FORM AND CONTENT:

LEWIS & LIN LLC BETH E. GOLDMAN, ESQ.
New York Legal Assistance Group

G Ae L— Miedtree Toes

 

 

  

{/1 Sustin Mercer “By: Susanne Toes - Staff Attorney
81 Prospect Street, Suite 8001 NYLAG Clinic for Pro Se Litigants
Brooklyn, NY 11201 Room LL22, 40 Foley Square
Tek (718) 243-9323 New York, NY 10007
Fax: (718) 243-9325 Phone: 212.613.5090
Justin@iLawco.com Fax: 212.714.2050

. Email: skeane@nylag.org
Counsel for Plaintiffs Dr. Muhammad

Mirza and Allied Medical and Diagnostic Pro Bono Counsel for Defendant Julie
Services, LLC Sperber

Dated: Mag 14, 2019

 

 

 

 

 
